UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1197



BARBARA M. BUSH,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF EDUCATION; MARY-
LAND STATE DEPARTMENT OF EDUCATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Marvin J. Garbis, District Judge. (CA-00-
64-MJG)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Barbara M. Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara M. Bush appeals the district court orders essentially

denying her request for appointment of counsel and her motion for

reconsideration of the same.   We dismiss the appeal for lack of

jurisdiction because the orders are not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).     The orders here appealed are

neither final orders nor appealable interlocutory or collateral

orders.

     We deny Bush’s motion for appointment of counsel filed in this

court and her motion for reconsideration of our prior deferral on

this motion, and dismiss the appeal as interlocutory.   We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2